Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/650,770 EXPANSION ANCHOR WITH SLEEVE ABUTMENT WALLS filed on 3/25/2020.  Claims 23-50 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 5/19/2020, 2/16/2021, 6/7/2021, 6/6/2022 and 6/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 29 recite, “0,5*L” and “0,8*L1” and this notation is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-25, 30-34, 37, 38, 41-43 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4287807 to Pacharis et al.
	With regards to claim 23, Pacharis discloses a device having an anchor bolt (2); an expansion sleeve (5) surrounding the anchor bolt; and an expansion body (4) located in a front region of the anchor bolt, the expansion body having a converging zone for expanding the expansion sleeve, the expansion body having at least one expansion sleeve abutment wall (21) facing the expansion sleeve.
With regards to claim 24, Pacharis teaches wherein the at least one expansion sleeve abutment wall is configured to surmountably obstruct the expansion sleeve.
	With regards to claim 25, Pacharis teaches wherein the least one expansion sleeve abutment wall tapers towards a rear of the anchor bolt.
	With regards to claim 30, Pacharis teaches wherein the expansion body has, located in front of the converging zone, a transition zone the at least one expansion sleeve abutment wall (20) being located within the transition zone.
	With regards to claim 31, Pacharis teaches wherein the expansion body is provided with at least one abutment wall recess, the at least one abutment wall recess (8) being limited by the at least one expansion sleeve abutment wall.
	With regards to claim 32, Pacharis teaches the abutment wall recess is configured to receive a section (7) of the expansion sleeve.
	With regards to claim 33, Pacharis teaches wherein the expansion sleeve has at least one slit (See Figures 2 and 4), originating from a front end of the expansion sleeve, the at least one slit being located in a position where the at least one slit at least partly overlaps the at least one abutment wall recess or is configured to be bringable into a partly overlapping position by rotating the expansion sleeve around the anchor bolt.
	With regards to claim 34, Pacharis teaches wherein the expansion body has an arcuate cross-section adjacent to the at least one abutment wall recess.
	 With regards to claim 37 Pacharis teaches wherein at least one expansion sleeve abutment wall includes a plurality of expansion sleeve abutment walls (20, 21).
	With regards to claim 38, Pacharis teaches wherein the expansion sleeve abutment walls are arranged abreast.
	With regards to claims 41-43, Pacharis shows that the expansion body has maximum of 4, 6 or 8 expansion sleeve abutment walls.
	With regards to claim 46, Pacharis teaches wherein expansion sleeve abutment walls of the at least one expansion sleeve abutment walls are arranged in a symmetric manner, the expansion sleeve abutment walls are arranged equidistantly around the expansion body, or the expansion sleeve abutment walls all have equal widths.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29, 35, 36, 39, 40, 44, 45 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4287807 to Pacharis et al.
With regards to claims below, it has been held that suitable dimensions are obvious.  The following are all suitable dimensions for the device to anchor the device.
With regards to claim 26, it would have been obvious to a person of ordinary skill in the art to have a maximum slope of the at least one expansion sleeve abutment wall, measured with respect to a longitudinal axis of the anchor bolt, is greater than 30° and smaller than 80°.
With regards to claim 27, it would have been obvious to a person of ordinary skill in the art to have wherein the at least one expansion sleeve abutment wall has a maximum radial height of at least 0.3 mm.
	With regards to claim 28, it would have been obvious to a person of ordinary skill in the art to have wherein the at least one expansion sleeve abutment wall is located at a distance of at least 0,5*L1 from a rear end of the converging zone, wherein L1 is the length of the converging zone.
	With regards to claim 29, it would have been obvious to a person of ordinary skill in the art to have wherein the distance is at least 0,8*L1.
With regards to claim 35, it would have been obvious to a person of ordinary skill in the art to have wherein the at least one expansion sleeve abutment wall has a maximum angular width, measured at a longitudinal axis of the anchor bolt in a plane perpendicular to the longitudinal axis of the anchor bolt, that is greater than 50°and smaller than 90°.
With regards to claim 36, it would have been obvious to a person of ordinary skill in the art to have wherein the maximum angular width is greater than 60° and smaller than 80°.
With regards to claim 39, it would have been obvious to a person of ordinary skill in the art to have wherein that the expansion sleeve abutment walls span, in total, a minimum 120° and maximum 280° of the expansion body.
With regards to claim 40 it would have been obvious wherein that the expansion sleeve abutment walls span, in total, minimum 140° and a maximum 250°of the expansion body.
With regards to claim 44 it would have been obvious wherein at least one abutment wall includes a plurality of abutment wall recesses, wherein each abutment wall recess is limited by one of the at least one expansion sleeve abutment wall, wherein the plurality of abutment wall recesses cover 20% to 70% of a lateral surface of the expansion body.
With regards to claim 45 it would have been obvious wherein the plurality of abutment wall recesses cover 40% to 45% of the lateral surface of the expansion body.
With regards to claim 47 it would have been obvious wherein wherein a maximum thickness of the expansion sleeve is between 0.75mm and 3.5mm, or the converging zone has an apex angle between 10° and 40°.
With regards to claims 48-50, the method is would be inherently obvious from the recited structure including the following method steps:
(Claim 48) moving the expansion sleeve forward relative to the expansion body so that the expansion sleeve hits the at least one expansion sleeve abutment wall.
(Claim 49) overcoming the at least one expansion sleeve abutment wall subsequent to the hitting. 
(Claim 50) wherein as the expansion sleeve is moved forward relative to the expansion body, a region of the expansion sleeve is inserted into at least one abutment wall recess. 


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/17/22